Title: From Thomas Jefferson to Martha Jefferson Randolph, 3 July 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia July 3. 1792.

I now inclose you Petit’s statement of the stores sent round to Richmond to the care of Mr. Brown. They sailed from hence yesterday morning, and the winds have been and are so favorable that I dare say they will be in Chesapeak bay tomorrow, ready for the first Southernly breeze to carry them up the river. So that they will probably be at Richmond some days before you receive this. I wrote to Mr. Randolph last week desiring he would speak to Mr. Claxton to get the stores  brought up immediately, which I hope he is doing, as I shall otherwise arrive before them. The President has fixed his departure on Thursday the 12th. inst. and I consequently fix mine to Saturday the 14th. According to the stages I have marked out, I shall be at Mr. Madison’s on Saturday the 21st. and if on that day you can send a pair of the plough or waggon horses to John Jones’s, 17. miles from Monticello and about 12. miles from Mr. Madison’s, I can be at Monticello the next morning by 10. or 11. aclock. I do not know whether Jones’s is a tavern, but he surely will give them cover the Saturday night, if they carry their own provision, and even a day or two longer, should any accident retard me in my departure or on the road. The road from Jones’s to Monticello is so excessively hilly that it will injure my horses more than all the rest of the journey, as they will by that time be jaded with the heat. If I have rightly estimated the course of the post, you will recieve this on Saturday the 14th. the very day I leave Philadelphia. I shall write you again the day before I leave Philadelphia, which I presume you will receive on Saturday the 21st. in the morning of which day I expect to arrive at Mr. Madison’s, unless any thing should arise to retard me, in which case that letter will probably give you notice of it. A Mr. Williams handed me yesterday a letter from Mr. Randolph. He was much gratified with the sight of my paintings. Mr. Randolph’s desire shall be complied with. Petit’s note will enable you to open any of the stores you may have occasion for, which I beg you not to hesitate to do, as they are intended more for you than myself. My best esteem to Mr. Randolph, and beleive me to be, my dear Martha, with the most tender affection Your’s

Th: Jefferson

